DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/09/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, a concise explanation of relevance has not been provided for non-patent literature cite no. 6 (Ma Jianzhong – reference is not in the English language). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/112628 A1, hereinafter referred to as "Zhang") in view of Lai et al. (NPL "Kinetics of Emulsion Polymerization of Styrene..." hereinafter referred to as "Lai"). US 2018/0298222 is being relied upon for the citations of Zhang. 
Regarding claim 1, Zhang teaches a sinterable conductive composition comprising a metal component having an average particle diameter of greater than 5 nm to 100 µm, an emulsion comprising water and at least one polymer having an average particle diameter of 5 nm to 1000 µm [0028-0031]. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Zhang further teaches the composition including a surfactant [0063] and the polymer being made from monomers selected from a list including styrene, acrylic and methacrylic esters, and acrylamide [0051]. 

Lai teaches using a reactive surfactant HITENOL BC20 (polyoxyethylene alkylphenyl ether ammonium sulfate) in an emulsion polymerization of styrene monomer (Abstract). Lai teaches the emulsion polymerization reaction kinetics using the reactive surfactant closely resemble the reactions carried out with conventional surfactants, such as sodium dodecyl sulfate (Abstract , Pg. 2281 – Summary). Additionally, Lai teaches using a reactive surfactant in the emulsion polymerization as a means for alleviating negative effects of conventional surfactants due to their adsorption/desorption behavior, including latex particle instability under shear, latex foaming, increasing water-sensitivity, and reducing adhesion and gloss. Lai discloses that these deficiencies can be largely reduced by chemically incorporating the reactive surfactant into the latex particles by copolymerization (Pg. 2275 – Introduction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sodium dodecyl sulfate surfactant in the composition of Zhang with the polyoxyethylene alkylphenyl ether ammonium sulfate reactive surfactant as taught by Lai in order alleviate the negative effects associated with conventional surfactants in polymeric emulsions, thereby reducing latex particle instability under shear, latex foaming, water-sensitivity, and a loss of adhesion and gloss. 
Regarding claim 2, Zhang teaches polymethylmethacrylate as a particularly desirable polymer [0051].
Regarding claim 5, Zhang teaches the polymer being present in the emulsion in an amount of 10 weight percent [0056]. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/112628 A1, hereinafter referred to as "Zhang") in view of Lai et al. (NPL "Kinetics of Emulsion Polymerization of Styrene..." hereinafter referred to as "Lai") as applied to claim 1 above, and further in view of Ma et al. (US 6433117, hereinafter referred to as "Ma"). US 2018/0298222 is being relied upon for the citations of Zhang. 
Regarding claims 3-4, Zhang teaches the polymer being made from monomers including styrene, acrylic and methacrylic esters, and many others, such that the polymer composition is not particularly limited, and further teaches polystyrene and polymethylmethacrylate as preferably polymers [0051]. 
Ma teaches a composition for aqueous ink jet inks containing a copolymer dispersant (Abstract) and fine metal particles (Col. 6 lines 35-37). Ma teaches that the copolymers may be prepared from combinations of hydrophobic and hydrophilic monomers (Col. 3 lines 65-67) including 2-phenoxyethyl methacrylate, cyclohexyl methacrylate, styrene, methyl methacrylate, n-butyl acrylate (Col. 3 lines 47-63), and methacrylic acid (Col. 3 lines 29-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the polymer in the composition of Zhang in view of . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/125,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1, claim 7 of ‘062 teaches a composition comprising: 
a metal powder build material with an average particle size of 10-250 µm; and 
a binder fluid comprising: 
an aqueous liquid vehicle with latex polymer particles having an average particle size of 10-300 nm dispersed therein, 

wherein the co-polymerizable surfactant comprises a polyoxyethylene compound, wherein the co-polymerizable surfactant is polyoxyethylene alkylphenyl ether ammonium sulfate, sodium polyoxyethylene alkylether sulfuric ester, polyoxyethylene styrenated phenyl ether ammonium sulfate, or mixtures thereof.
Claims 2-5 are taught by the combination of claims 3-7 of ‘062
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/30/2021 with regards to the teachings of Ma (US 6433117) and Zhang (WO 2017/112628 A1, relying on US 2018/0298222) have been fully considered but they are not persuasive. 
Applicant argues that as Zhang discloses a sinterable conductive composition and Ma relates to a copolymer dispersant for aqueous dispersions, a skilled artisan would have no motivation to include compositions of the copolymer disclosed in Ma in the sinterable conductive composition in Zhang. Applicant further argues that the disclosure in Ma of additives including a water dispersible latex emulsion (Col. 7, lines 19-24), are set forth as being combined with the ink formulation in Ma, and not suggested as being used in place of the copolymer dispersant, such that the teaching of a water dispersible latex emulsion would not suggest to the skilled artisan to combine components of the copolymer dispersant in Ma with the conductive composition disclosed in Zhang. The Examiner does not concur. Zhang and Ma disclose substantially similar aqueous dispersions containing polymer components and metal particulate materials.  Zhang teaches the polymer being made from monomers including styrene, acrylic and methacrylic esters, and many others [0051], such that the skilled artisan would be directed to the prior art concerning copolymers in combination with metal particles for use of other suitable monomer compositions. The further disclosure in Ma of additives including water dispersible latex emulsions is not relied upon alone as the basis of obviousness in the combination of Zhang and Ma, but instead to show further similarities between the compositions available in the disclosures. 

10/30/2021 with regards to the provisional nonstatutory double patenting rejection over copending Application No. 16/125,062 have been fully considered but they are not persuasive.
Applicant argues that the claims in ‘062 were amended as of 06/15/2021, adding additional features (regarding minimum film formation temperature or glass transition temperature, a combination of at least two components of a hydrophobic monomer, and a hydrophilic monomer component), such that the claims 1 and 3-7 of ‘062 are patentably distinct from the claims in the instant application. The Examiner does not concur. It is noted that the nonstatutory double patenting rejection set forth in the previous action dated 08/02/2021 was already made in view of claim amendments in ‘062 of 06/15/2021. Although the claims of ‘062 require additional limitations, all of the limitations in the instant claims are at least rendered obvious by the claims of ‘062. Therefore, the claims of ‘062 are still seen to fall within the scope of the instant claims, and the provisional nonstatutory double patenting rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736